      Case 1:19-cv-00622-CCC Document 1-14 Filed 04/10/19 Page 1 of 3




From: Murren, Wanda [mailto:wmurren@pa.gov]
Sent: Friday, April 27, 2018 3:34 PM
To: Dave Davies <Ddavies@whyy.org>
Subject: Regarding PA voter rolls
Importance: High


We all care about the integrity and security of our election system. Toward that end, the
Department of State is taking steps to make sure that our voting system works well and that
only eligible voters cast ballots in upcoming elections. The Department of State is committed
to using secure and modem tools to verify that only eligible voters cast ballots.

As reported previously, there was a programming error in the PennDOT Motor Voter
electronic system that may have led to some individuals inadvertently registering to vote.
When we learned of the system error, our immediate priority was to fix the problem. By the
end of 2017, we and our partners at PennDOT had resolved the problem to ensure that only
eligible voters can sign up to vote when at a Driver License Center. During that time, an
intense data analysis and process was conducted that yielded a responsible list of individuals
for whom voter registration status required further confirmation. As a result of that work, the
Department of State is mailing the attached letter today to 7, 702 individuals whose citizenship
status merits further due diligence.

While there is more analysis to be done, we believe the letter is a measured and responsible
way to remind these individuals of voter eligibility requirements before the upcoming primary
election. As experience from other states' similar efforts shows, many of these individuals
may likely be citizens, but the available data cannot confirm that status.

Currently, the Department is continuing its analysis. After the primary, officials will take
additional steps to ensure that affected individuals affirm their eligibility or request
cancellation. For example, after the primary, the department will reach out to the individuals
through another mailing. The department will use nationally-recognized authentication
programs such as the ERIC voter list maintenance database in this effort. Individuals who do
not respond to the subsequent notifications may be subject to additional processes before
removal from the voter rolls.

The department is committed to the integrity of elections in Pennsylvania. The issue we are
remedying spans several decades and multiple administrations. We have already fixed the
problem that allowed people to inadvertently register to vote. We take seriously our duty to
make sure that only eligible voters can cast ballots, and we believe that these steps are
important to maintaining that integrity and confidence in our voting systems.

Wanda


Wanda Murren I Director
Office of Communications and Press
PA Department of State




                                                                                    Exhibit L, Page 1
      Case 1:19-cv-00622-CCC Document 1-14 Filed 04/10/19 Page 2 of 3



307 North Office Building   I Harrisburg,   PA 17120
Phone: 717.787.7854
www.dos.pa.gov




                                                               Exhibit L, Page 2
        Case 1:19-cv-00622-CCC Document 1-14 Filed 04/10/19 Page 3 of 3




                                                             April 27, 2018

[ADDRESS BLOCK]



Dear Mr./Ms. [NAME]:


        As has been previously reported, the voter registration system at the Pennsylvania
Department of Transportation (PennDOT) may have allowed individuals to inadvertently apply
to register to vote when obtaining or renewing a driver’s license or photo ID. System changes
were implemented last year to correct this longstanding technical issue with the Motor Voter
electronic system and to prevent future occurrences of this issue. While reviewing this issue, the
Department of State discovered that additional individuals may also require confirmation of
voter registration requirements.

       To ensure and confirm the accuracy of your voter information, you may review and
update your status and information by visiting the Department of State’s online voter registration
system at www.votespa.com, by calling 1-877-VOTESPA (1-877-868-3772) or by contacting
your local county election office. Please do not contact PennDOT about this matter.

       To register to vote in Pennsylvania, you must be:

           •   A citizen of the United States for at least one month before the next primary,
               special, municipal, or general election.

           •   A resident of Pennsylvania and the election district in which you want to register
               and vote for at least 30 days before the next primary, special, municipal, or
               general election.

           •   At least 18 years of age on or before the day of the next primary, special,
               municipal, or general election.

        If you meet all of these requirements, you may disregard this notice. If you do not meet
these requirements or you are unsure, you can contact the county election office where you are
registered. You may find county election office contact information at
www.votespa.com/county. Thank you for your prompt attention to this matter.


                                                             Pennsylvania Department of State
                                                             Bureau of Commissions, Elections,
                                                             and Legislation




                                                                                   Exhibit L, Page 3
